          Case 1:19-cv-02943-KBJ Document 17 Filed 07/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
PERENCO ECUADOR LTD,                         )
                                             )
                      Petitioner,            )
                                             )       Case No. 1:19-cv-02943-KBJ
                      v.                     )
                                             )
THE REPUBLIC OF ECUADOR                      )
                                             )
                      Respondent.            )
                                             )


                       SUPPLEMENTAL JOINT STATUS REPORT

               Pursuant to the Court’s minute order of December 26, 2019, on June 21, 2021,

Petitioner Perenco Ecuador Ltd. (“Perenco”) and Respondent Republic of Ecuador (“Ecuador,”

and together with Perenco, the “Parties”) submitted a joint report on the status of the proceeding

before the committee (the “Committee”) constituted to resolve Ecuador’s application for

annulment of the Award issued on September 27, 2019 under the Convention for the Settlement

of Investment Disputes between States and Nationals of Other States (the “Award” and such

proceeding, the “ICSID Annulment Proceeding”). See Joint Status Report, June 21, 2021, ECF

No. 15.

               The Parties respectfully notified the Court that the Committee issued its decision

on the Annulment Application (the “Decision”) on May 28, 2021, concluding the ICSID

Annulment Proceeding and lifting the stay of enforcement of the Award. Id. at 1. The Parties

reported that the Committee had decided to “partially annul” the Award, such that “the amount

awarded to Perenco Ecuador Limited at paragraph 1023(a) of the Award is US$412,182,000,”

instead of US$448,820,400. Id. at 1-2. The Committee confirmed that the rest of the Award was



                                                 1
          Case 1:19-cv-02943-KBJ Document 17 Filed 07/27/21 Page 2 of 3




“unaffected,” including post-award interest on the US$412,182,000 awarded to Perenco in

paragraph 1023(a) (as revised by the Decision), the amounts awarded to Perenco under

paragraph 1023(c) of the Award, and the amounts awarded to Ecuador and Petroecuador under

paragraphs 1023(b), (d), and (e) of the Award. Id. at 2. The Parties also explained that Perenco

had calculated the amount that will be due to Perenco as of July 27, 2021 under the Award if

Ecuador does not satisfy the Award before that date, that Ecuador was studying Perenco’s

calculation and reserved its rights with respect thereto, and that the Parties would file a

supplemental joint status report should they reach agreement on that calculation. Id. at 3-4.

               Following further discussions, the Parties have now reached an agreement on the

interest calculation and therefore respectfully submit this supplemental joint status report. The

Parties have calculated that the amount with interest that will be due to Perenco as of July 27,

2021 under paragraphs 1023(a) (as revised by the Decision) and 1023(c) of the Award if Ecuador

does not satisfy the Award before that date is US$454,995,504, subject to additional post-Award

interest until full and final payment; net of the amounts due to Ecuador and Petroecuador under

paragraphs 1023(b), (d), and (e) of the Award, that amount is US$391,393,984, subject to

additional post-Award interest until full and final payment. Ecuador continues to reserve its

rights on the net amount due to Perenco, including, without limitation, its right to seek set-off

against the Award of any liability owed by Perenco to Ecuador.




                                                  2
           Case 1:19-cv-02943-KBJ Document 17 Filed 07/27/21 Page 3 of 3




Dated: July 27, 2021



/s/ Mark W. Friedman                    /s/ Alexandre de Gramont
Mark W. Friedman                        Alexandre de Gramont
D.D.C. Bar No. NY0328                   D.C. Bar No. 430640
Debevoise & Plimpton LLP                Dechert LLP
919 Third Avenue                        1900 K Street, N.W.
New York, NY 10022                      Washington, DC 20006
mwfriedman@debevoise.com                alex.degramont@dechert.com
Ph: (212) 909-6000                      Ph: (202) 261-3300

Attorneys for Petitioner                Attorneys for Respondent
Perenco Ecuador Ltd.                    Republic of Ecuador




                                         3
